Ethridge, J.,
dissenting.
The effect of the controlling opinion affirming the decree of the chancery court is, in my opinion, to extend considerably the liabilities of sureties on a supersedeas appeal bond beyond the terms of the statute and the legislative intent.
In brief, the issue arose in this way: Horne made a construction contract with the State Building Commission. It provided for arbitration in case of disagreement. That occurred, and a three-man board of arbitration was selected. After hearings, it made an award that there was sufficient cause for the architect to have issued his certificate that Horne had defaulted on the contract. Horne filed in the Chancery Court of the First Judicial District of Hinds County a suit against the State Building Commission, attacking the validity of the arbitration proceeding, asking for an accounting to Horne on his contract. The architects and sureties on Horne’s performance bond later became parties. A master was appointed to hear evidence as to the award. The chancery court required that each of the parties should deposit with the clerk a bond of $1,500 for costs. This was done. After a hearing, the master found that the arbitration award was not sufficient and that it should be vacated. The Building Commission moved to confirm the award of the arbitrators. Horne moved to vacate the same.
On April 10, 1953, the chancery court overruled the Building Commission’s motion to confirm the award and overruled the motion of Horne to vacate and set aside the award; and it vacated and set aside the master’s report, and referred the matter back to the arbitrators for hearing such evidence as may be necessary to make speci*61fic findings on each item. This decree stated that the award of the arbitrators failed to embrace all of the matters submitted for arbitration.
From this interlocutory decree of April 10, 1953, Horne filed a petition for interlocutory appeal with supersedeas. This was granted, and the amount of the bond was fixed at $2,000. This supersedeas bond of April 13, 1953, recited the rendition of the decree of April 10, 1953, and then provided: “Now, if the said Arthur Horne, d/b/a Horne Plumbing, Electric & Supply Company, shall prosecute said appeal, with effect, and shall satisfy the decree complained of, and also such final decree as may be made in the cause thereon and all costs, if the same be affirmed, then this obligation to be void; otherwise to remain in full force and effect.” The condition of the bond was in accordance with the terms of Code of 1942, Section 1163.
On the interlocutory appeal in that case, the Building Commission filed a motion to dismiss because the appeal did not settle any controlling principles. That motion was sustained, and the appeal dismissed. Horne v. State Building Commission, 217 Miss. 903, 65 So. 2d 227 (1953). The judgment of this Court dismissing the appeal, dated June 8, 1953, provided: “It is further ordered and adjudged that the appellee do have and recover of and from the appellant, Arthur Horne, and The Fidelity & Casualty Company of New York, Surety on the appeal bond herein, all of the costs of this appeal to be taxed,” etc.
Upon remand the chancery court’s supplemental decree directed compliance with its previous order that the arbitrators reconvene and report to the court their findings. This was done, and on July 31, 1953, the chancery court confirmed the supplemental award of the board of arbitration. This decree also and for the first time awarded and fixed the compensation for the master, the three arbitrators, and two court reporters. It award*62ed and taxed court costs against Horne and The Fidelity and Casualty Company of New York, surety also on Horne’s cost bond, limiting the same'to the penalty of said bond in the amount of $1500. From this decree Horne appealed a second time, but without supersedeas. On December 20, 1954, this Court affirmed the decree of July 31, 1953, which confirmed the awards made by the board of arbitration, and remanded the cause. Horne v. State Building Commission, 222 Miss. 520, 76 So. 2d 356.
On this remand, appellant Fidelity and Casualty Company of New York tendered the sum of $1500 under its cost bond as full satisfaction of the final decree against it, and interpleaded the cost-claimants. The chancery court in its decree of March 28, 1955, held that the liability of appellant was through mistake, misrecital, miscalculation and inadvertence limited to the $1500 cost bond, instead of $3500, which includes the $2000 supersedeas appeal bond given on the first appeal, which ivas from the decree of April 10, 1953. The trial court undertook to correct its decree of July 31, 1953, so as to render appellant liable on both its cost bond and its supersedeas appeal bond of April 13, 1953, given on the first appeal from an interlocutory decree. From that action this appeal was taken.
The chancery court, in my opinion, erred in amending its decree and adjudicating liability against appellant for the costs of the master, arbitrators, and court reporters, on appellant’s supersedeas appeal bond of April 13,1953, which was given only to obtain the interlocutory appeal from the decree of April 10, 1953. The question is determined by the provisions of the decree appealed from, of the bond itself, and of the statutes upon which it was based. The condition of the bond is in the exact terms of Code Section 1163, which provides that on interlocutory appeals appellant should give bond in a penalty dquble the amount of the decree or judgment *63appealed from or double the amount “of the value of the property or other matter in controversy, to be determined by the officer granting the appeal, conditioned that the appellant will satisfy the judgment or decree complained of, and also such final judgment as may be made in the cause, and all costs, if the same be affirmed, . . .”
Along with Section 1163 must be read Section 1973: “In case a bond have been given for a supersedeas, the judgment of the Supreme Court, on affirming the judgment or decree of the court below, or on a dismissal of the appeal by the appellant or the court, shall be for the money adjudged or decreed against appellant, and damages and costs, or for the specific property and damages and costs, or for the damages and costs, as the case may be, against all the obligors in the bond who may be living at that time, and execution may be issued thereon accordingly; ...”
These two statutes must be considered in pari materia. the supersedeas appeal bond of April 13, 1953, was in the exact language of the statute. It was conditioned that appellant would satisfy the judgment or decree complained of, which was the interlocutory decree of April 10, 1953, overruling the motions to vacate and to confirm the award and remanding the cause to the arbitrators. It was also conditioned that appellant would satisfy “such final judgment'as may be made in the cause.” This clearly has reference to such final judgment of the Supreme Court on appeal as may be made by that Court. the bond was an appeal bond, and. the appeal was to review the decree of April 10, 1953. The final judgment of this Court dismissed the appeal, and adjudged that appellee recover from Horne and The Fidelity and Casualty Company of New York, surety, all of the costs of the appeal. No suggestion of error was filed and no motion to correct this judgment was filed within the sixty days from its entry, as required by Bule 19 of this Court. *64So that judgment on the bond became final'. It could not be amended by this Court, much less by the chancery court, and it fixed the surety’s liability.
Section 1973 specifically provides what the judgment of the Supreme Court will be on a supersedeas appeal bond. It has to be read along with Section 1163. Under Section 1973, on dismissal of the appeal where a supersedeas appeal bond has been given, the judgment of the Supreme Court against the obligors in the bond shall be for the money adjudged against appellant and damages “and costs.” By reading the two statutes together, it would appear that the surety’s liability for “such final judgment as may be made in the cause and all costs” (Section 1163) refers to such further judgment and costs as are entered by the Supreme Court under Section 1973.
Necessarily the scope of a supersedeas appeal bond is limited to those matters adjudicated and dealt with in the decree from which the appeal was taken. The bond of April 13, 1953, was based upon the interlocutory decree of the chancery court of April 10, 1953. The only thing that decree did was to overrule the Commission’s motion to confirm the award, to overrule Horne’s motion to vacate, and to refer the matter back to the arbitrators for a hearing. This was the decree from which the interlocutory appeal was taken and for which the bond was executed. It made no adjudication whatsoever about costs of a master, arbitrators, and court reporters. Certainly the requested expenses for these parties were not approved in that order. That was not done until several months thereafter.
' The judgment of the Supreme Court of June 8, 1953, dismissing the interlocutory appeal is the only judgment upon which the surety on the appeal bond of April 13 can be held liable. And that judgment, of course, did not go beyond the matter adjudicated in the decree of April 10 from which the appeal was taken, and costs *65resulting from that appeal. The costs of the arbitrators, master, and court reporters had not been considered, approved, or allowed by the trial court at that time. And liability on the supersedeas appeal bond was necessarily limited to those matters (and resulting’ costs) dealt with and adjudicated in the decree from which that particular appeal was taken. In my opinion, this is the legislative intent manifested in Code Sections 1163 and 1973. These statutes deal specifically with obligations under a supersedeas appeal bond, describe and limit the area of liability under such a bond, and affix liability to matters arising from the items adjudicated and dealt with in the decree from which the appeal was taken.
Yet the chancery court, after an additional appeal had been taken from the decree of July 31, 1953, and affirmed and-remanded in 222 Miss. 520, 76 So. 2d 356, undertakes to correct the decree involved in that second appeal of July 31, 1953, and to impose liability upon appellant for the supersedeas appeal bond given by it for the precedent, first appeal in this case from the interlocutory decree of April 10, 1953. This is attempted to be done under Code Section 1670. I do not reach the question of the interpretation of Section 1670, because this statute certainly does not have the effect of increasing the liabilities of a surety upon a supersedeas appeal bond made in accordance with Sections 1163 and 1973.
In brief, the trial court in its decree of March 28, 1955, after an intervening appeal, latches onto a supersedeas appeal bond of two years before involving an interlocutory appeal from an interlocutory decree of April 10, 1953. The decree there appealed from did not deal with the costs which the trial court has assessed against the surety. Such costs had not then been considered, approved, or allowed. The effect of the 1955 decree is to extend a surety’s liability on a supersedeas appeal bond to costs arising from other matters which might later be litigated and determined in the same cause *66when the case is remanded, even though the decree from which the appeal was taken did not involve such matters. It is, I think, an unwarranted extension of the liability of a surety on a supersedeas appeal bond beyond the terms of its contract and the statutes fixing liability.
It will be difficult for sureties in a case of this type to predict accurately what their future liability will be in further proceedings in the trial court. This follows from omission of a principle basic to supersedeas appeal bonds: That liability under a supersedeas appeal bond is limited to the matters adjudicated in the decree appealed from and costs and damages resulting from such matters so adjudicated. The duty and power to impose final liability is given to the Supreme Court. Code Secs. 1163, 1973. After the judgment of this Court did that, appellant’s liability on its bond was finally adjudicated. The chancery court thereafter had no power to make any adjudications with reference to the supersedeas bond on appeal to the Supreme Court. So I would reverse the decree of the chancery court insofar as it determines liability on the appeal bond.
Roberds, Holmes and Gillespie, JJ., join in this dissent.